DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Josef Hoffman (56,203) on 3/4/2022.

The application has been amended as follows: 

Claim 1, lines 11-13
a detection device configured to detect signals generated from the auxiliary light and the light generated by the at least one primary light source 

Claim 4
The optoacoustic probe of claim 1, wherein the auxiliary light source is a light emitting diode and the at least one primary light source is a laser.

Claim 10
A method of triggering a primary light source of an optoacoustic probe comprising: 
constantly actuating an auxiliary signal source within a probe housing to generate an auxiliary signal during operation of the optoacoustic probe, wherein the auxiliary signal that is generated is a light signal; 
detecting the auxiliary signal after the auxiliary signal has reflected from a volume; 
determining when the optoacoustic probe contacts the volume based on the auxiliary signal after the auxiliary signal has reflected from the volume; 
triggering the primary light source located outside the probe housing in response to determining the optoacoustic probe contacts the volume; 
preventing the primary light source from actuating in response to determining the optoacoustic probe is not contacting the volume; and
wherein preventing the primary light source from actuating in response to determining the optoacoustic probe is not contacting the volume includes ignoring a command to actuate the primary light source based on the auxiliary signal detected.

Claim 13
The method of claim 10, wherein 

Claim 16, lines 3-4
constantly actuating an auxiliary light source to generate auxiliary light during operation of [[an]] the optoacoustic probe;

Claim 19
An optoacoustic probe for optoacoustic imaging of a volume, the optoacoustic probe having a distal end operable to contact the volume and a proximal end, the optoacoustic probe comprising: 
at least one primary light source configured to generate light that is transmitted along a light path to generate optoacoustic return signals when the light reflects from the volume; 
a transducer assembly including a transducer configured to receive the optoacoustic return signals and an acoustic lens provided over the transducer; 
an optical window configured to carry the light along the light path to the volume; and 
an auxiliary light source configured to generate auxiliary light carried through the optical window to the volume;
wherein the auxiliary light source is a light emitting diode and the at least one primary light source is a laser; 
wherein the auxiliary light source is within a housing of the optoacoustic probe; and the primary light source is located outside the housing of the optoacoustic probe; 
a detection device configured to detect signals generated from the auxiliary light reflecting from the volume; and
a microcontroller including one or more processors, and a memory coupled to the one or more processors, wherein the memory stores program instructions, wherein the program instructions are executable by the one or more processors to: 
obtain the signals generated from the auxiliary light reflecting from the volume as the optoacoustic probe moves toward the volume;
determine a skin characteristic based on the signals generated from the auxiliary light reflecting from the volume as the optoacoustic probe move toward the volume; 
in response to determining the skin characteristic based on the signals generated from the auxiliary light reflecting from the volume as the optoacoustic probe move toward the volume, vary an output of the at least one primary light source.

Reasons for Allowance
Claims 1-10, and 13-21 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 was amended to state “an auxiliary light source configured to constantly generate auxiliary light carried through the optical window to the volume during operation of the optoacoustic probe”. This is not reasonably taught by the prior art. Sato teaches that the auxiliary light functions by using “pulses” (Fig. 6), and the system does not reasonably suggest “constantly generating the auxiliary light” in combination with the other limitations. Tokita teaches using ultrasound as a contact sensor, and the ultrasound does not generate the contact signals constantly (Fig. 4B). Herzog and Huang also fail to teach the limitations. It would not have been obvious to modify the system of Sato to constantly generate the auxiliary light without the benefit of improper hindsight, and the claim is allowable over the prior art. Claims 10 and 16 recite substantially similar limitations, and are allowable for substantially the same reasons.
Claim 19 was amended to state “an auxiliary light source configured to generate auxiliary light carried through the optical window to the volume; wherein the auxiliary light source is a light emitting diode and the at least one primary light source is a laser;  wherein the auxiliary light source is within a housing of the optoacoustic probe”. Harris does not reasonably teach an auxiliary light source as claimed, in combination with the other limitations. The “light source” of Harris is clearly not an auxiliary source, and it would not be obvious to modify the system of Harris to include an auxiliary light source to do the functions that the system of Harris can already achieve without the benefit of improper hindsight. Bandic also fails to teach the auxiliary light source. Therefore, claim 19 is allowable over the prior art. 
Dependent claims 2-9, 13-15, 17-21 necessarily contain all the limitations of the allowable independent claims, and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/             Primary Examiner, Art Unit 3793